Name: Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Europe;  European construction
 Date Published: nan

 Avis juridique important|32002R1151Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia Official Journal L 170 , 29/06/2002 P. 0015 - 0024Council Regulation (EC) No 1151/2002of 27 June 2002establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with EstoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part(1), hereinafter referred to as the "Europe Agreement", provides for certain concessions for certain agricultural products originating in Estonia.(2) The first improvements to the preferential arrangements of the Europe Agreement were provided for in the Protocol adjusting trade aspects of the Europe Agreement to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(2). The Council approved the abovementioned Protocol on behalf of the Community by Decision 1999/86/EC(3).(3) Improvements to the preferential arrangements of the Europe Agreement were also provided for, in the form of an autonomous and transitional measure pending a second adjustment of the relevant provisions of the Europe Agreement, as a result of a first round of negotiations to liberalise the agricultural trade. The improvements entered into force as from 1 July 2000 by virtue of Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(4). The second adjustment of the relevant provisions in the Europe Agreement - which will take the form of another Additional Protocol thereto - has not yet entered into force.(4) A new Additional Protocol to the Europe Agreement on trade liberalisation for agricultural products has been negotiated.(5) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of a new Additional Protocol to the Europe Agreement. It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement.(6) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5).(7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(6) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations. Tariff quotas under this Regulation should therefore be administered in accordance with those rules.(8) As a result of the aforementioned negotiations, Regulation (EC) No 1349/2000 has effectively lost its substance and should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 11. The arrangements for import into the Community applicable to certain agricultural products originating in Estonia as set out in Annex C(a) and Annex C(b) to this Regulation shall replace those set out in Annex Va to the Europe Agreement.2. On the entry into force of the Additional Protocol adjusting the Europe Agreement to take into account the outcome of the negotiations between the Parties on new mutual agricultural concessions, the concessions provided for in that Protocol shall replace those referred to in Annex C(a) and Annex C(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 3(2).Article 2Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 31. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(7) or, where appropriate, by the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4Regulation (EC) No 1349/2000 is hereby repealed.Article 5This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 68, 9.3.1998, p. 3.(2) OJ L 29, 3.2.1999, p. 11.(3) OJ L 29, 3.2.1999, p. 9.(4) OJ L 155, 28.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 2677/2000 (OJ L 308, 8.12.2000, p. 7).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002, p. 11).(7) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).ANNEX C(a)The following products originating in Estonia shall benefit from a preferential zero-duty within unlimited quantities (applicable duty 0 % of most-favoured nation duty) when imported into the CommunityCN Code(1)0101 10 900101 90 190101 90 300101 90 9001040106 19 100106 39 10020402050206 80 910206 90 910207 13 910207 14 910207 26 910207 27 910207 35 910207 36 8902080210 91 000210 92 000210 93 000210 99 100210 99 210210 99 290210 99 310210 99 390210 99 590210 99 600210 99 790210 99 800407 00 900409 00 000410 00 0006010602060306040701 10 000701 90 100701 90 500701 90 900703 100703 90 000704 20 000704 90 900705 19 000705 21 000705 29 0007060708 10 000708 90 000709 20 000709 30 000709 40 000709 52 000709 590709 60 100709 60 990709 70 000709 90 100709 90 200709 90 500709 90 900710 10 000710 21 000710 22 000710 29 000710 30 000710 80 510710 80 590710 80 610710 80 690710 80 700710 80 800710 80 850710 80 950710 90 000711 40 000711 59 000711 90 100711 90 500711 90 800711 90 900712 20 000712 31 000712 32 000712 33 000712 39 000712 90 050712 90 300712 90 500712 90 900713 50 000713 90 100713 90 900802 11 900802 12 900802 21 000802 22 000802 31 000802 32 000802 400802 90 500802 90 850806 20 110806 20 120806 20 910806 20 920806 20 980808 20 900809 40 900810 40 300810 40 500810 40 900810 60 000810 90 950811 90 390811 90 500811 90 700811 90 750811 90 800811 90 950812 10 000812 90 400812 90 500812 90 600812 90 990813 10 000813 20 000813 30 000813 40 100813 40 300813 40 950813 50 150813 50 190813 50 910813 50 990901 12 000901 21 000901 22 000901 90 900902 10 000904 12 000904 20 100904 20 900907 00 000910 40 130910 40 190910 40 900910 91 900910 99 991001 90 101008 10 001008 20 001008 90 901102 90 901103 19 901103 20 901105 10 001105 20 001106 10 001106 3011071108 20 001208 10 00120912101211 90 301212 10 101212 10 991214 90 101302 19 051501 00 901502 00 901503 00 191503 00 901504 10 101504 10 991504 20 101504 30 1015071508 10 901508 90 101508 90 901511 10 901511 90 111511 90 191511 90 911511 90 9915121513151415151516 10 101516 20 911516 20 951516 20 961516 20 981517 10 901517 90 991518 00 311518 00 391522 00 911601 00 101602 10 001602 20 191602 20 901602 311602 32 191602 32 301602 32 901602 39 291602 39 401602 39 801602 41 901602 42 901602 49 901602 50 311602 50 391602 50 801602 90 101602 90 311602 90 411602 90 691602 90 721602 90 741602 90 761602 90 781602 90 981603 00 1017031704 90 102001 10 002001 90 202001 90 502001 90 702001 90 752001 90 852001 90 932001 90 962003 20 002003 90 002004 10 102004 10 992004 90 302004 90 502004 90 912004 90 982005 10 002005 20 202005 20 802005 40 002005 51 002005 59 002005 60 002005 90 102005 90 502005 90 602005 90 702005 90 752005 90 802006 00 992007 10 912007 10 992007 99 102007 99 912007 99 982008 11 922008 11 942008 11 962008 11 982008 19 192008 19 932008 19 952008 19 992008 40 112008 40 212008 40 292008 40 392008 40 512008 40 592008 40 712008 40 912008 40 992008 50 112008 60 112008 60 312008 60 392008 60 512008 60 592008 60 612008 60 712008 60 792008 60 912008 80 112008 80 312008 80 392008 80 502008 80 702008 80 912008 80 992008 92 142008 92 342008 92 382008 92 592008 92 742008 92 782008 92 932008 92 962008 92 982008 99 282008 99 372008 99 402008 99 452008 99 492008 99 552008 99 682008 99 722008 99 782008 99 992009 50 102009 50 902009 71 102009 71 912009 71 992009 79 192009 79 302009 79 932009 79 992009 80 192009 80 382009 80 502009 80 632009 80 692009 80 712009 80 792009 80 892009 80 952009 80 962009 80 992009 90 192009 90 292009 90 392009 90 512009 90 592009 90 962009 90 982204 30 102302 50 002306 90 192308 00 902309 10 512309 10 902309 90 102309 90 312309 90 412309 90 512309 90 912905 45 00(1) As defined in Commision Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 279, 23.10.2001, p. 1).ANNEX C(b)Imports into the Community of the following products originating in Estonia shall be subject to the concessions set out below (MFN = most - favoured nation duty)>TABLE>Appendix to Annex C(b)Minimum import price arrangement for certain soft fruit for processing1. Minimum import prices are fixed as follows for the following products for processing originating in Estonia:>TABLE>2. The minimum import prices, as set out in point 1, will be respected on a consignment by consignment basis. Where a customs declaration value is lower than the minimum import price, a countervailing duty will be charged equal to the difference between the minimum import price and the customs declaration value.3. If the import prices of a given product covered by this Appendix show a trend suggesting that the prices could go below the level of the minimum import prices in the immediate future, the Commission of the European Communities will inform the Estonian authorities in order to enable them to correct the situation.4. At the request of either the Community or Estonia, the Association Council shall examine the functioning of the system or the revision of the level of the minimum import prices. If appropriate, the Association Council shall take the necessary decisions.5. To encourage and promote the development of trade and for the mutual benefit of all parties concerned, a consultation meeting may be organised three months before the beginning of each marketing year in the Community. This consultation meeting will take place between the Commission of the European Communities and the interested European producers' organisations for the products concerned, of the one part, and the authorities', producers' and exporters' organisations of all the associated exporting countries, of the other part.During this consultation meeting, the market situation for soft fruit including, in particular, forecasts for production, stock situation, price evolution and possible market development, as well as possibilities to adapt supply to demand, will be discussed.